Lamar, J.
(after stating the foregoing facts.) The record does not show whether the business tax became due before or after the amendment to the certificate, and there is therefore not *371enough to enable us to consider the assignment of error based upon its admission as evidence.
Sections 1643-1645 of the Political Code grant to Confederate soldiers over fifty years old, who have resided three years in this State, the right to do business without the payment of a tax, provided they first make the oath and obtain the certificate therein required. But the exemption under section 1642 is rooted in the sole fact of the owner of the business being a disabled Confederate soldier, not in-the certificate, which is only prima facie evidence of the fact. It appearing from the amended certificate of the ordinary, and also from the allegations in the verified petition, which was offered as evidence, that Goddard was a disabled Confederate soldier, the judge rightly granted the injunction.

Judgment affirmed.


All the Justices concur.